130 F.3d 1101
1997-2 Trade Cases  P 71,989
ANTI-MONOPOLY, INC., Plaintiff-Appellant,v.HASBRO, INC., Defendant-Appellee,Toys "R" Us, Inc. and K-Mart Corporation, Defendants.
No. 864, Docket No. 97-7545.
United States Court of Appeals,Second Circuit.
Argued Nov. 17, 1997.Decided Dec. 2, 1997.

Appeal from a judgment of the United States District Court for the Southern District of New York, Lawrence M. McKenna, Judge, dismissing complaint under Sherman, Clayton, and Robinson-Patman Acts, 15 U.S.C. § 1 et seq.  See 958 F.Supp. 895 (1997).
Affirmed.
Carl E. Person, New York City, for Plaintiff-Appellant.
Gary L. Reback, Palo Alto, CA (David J. Berger, Wilson Sonsini Goodrich & Rosati, Palo Alto, CA, Neal R. Stoll, Peter S. Julian, Skadden Arps Slate Meagher & Flom, New York City, on the brief), for Defendant-Appellee.
Before:  KEARSE and CARDAMONE, Circuit Judges, and LEISURE, District Judge*.
PER CURIAM.


1
Plaintiff Anti-Monopoly, Inc., appeals from a final judgment entered in the United States District Court for the Southern District of New York, Lawrence M. McKenna, Judge, dismissing its antitrust complaint against defendant Hasbro, Inc. The district court granted judgment on the pleadings dismissing so much of the complaint as asserted a secondary-line violation of the Robinson-Patman Act, 15 U.S.C. § 13, on the ground that plaintiff lacked standing to assert such claims.  The court granted summary judgment dismissing the remainder of the complaint, which principally asserted claims under sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1, 2, and sections 3 and 7 of the Clayton Act, 15 U.S.C. §§ 14, 18, on the grounds, inter alia, that plaintiff failed to present evidence sufficient to permit a rational factfinder to infer that plaintiff suffered "antitrust injury."


2
We have considered all of plaintiff's challenges to the district court's rulings and have found in them no basis for reversal.  We affirm substantially for the reasons stated in Judge McKenna's Memorandum and Order, reported at 958 F.Supp. 895 (1997).


3
The judgment of the district court is affirmed.



*
 Honorable Peter K. Leisure, of the United States District Court for the Southern District of New York, sitting by designation